DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 March 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 25, 28 and 32. Claims 1-24 and 33-35 are cancelled. Claims 25-32 and 36-37 are pending in this application.  
Withdrawn Rejections
The AIA  35 U.S.C. § 112 rejection of claims 25, 28, and 32 as being directed to non-statutory subject matter, made of record on pages 3-4, paragraphs 4-7 of the office action mailed 15 November 2021 has been withdrawn due to Applicant's amendments in the response filed 11 February 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 25-26 , 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1) or Koch et al. (US 5,971,046).
Regarding claim 25-26, Agostini discloses a tire 10 including two beads 15, two sidewalls 11 connected to the beads, a crown (tire components between the carcass 12 and ground contacting portion of the tread 13) connected to the ends of the two sidewalls with a crown reinforcement (not shown) and a radially exterior tread 13, and an innerliner layer 16 – (construed as a radially interior surface), see FIG. 1, [0032]. 
The innerliner has an abraded surface 19 – (construed as an accommodating region arranged on the interior surface), whereby the abraded surface has a foam noise damper 22 fixed thereon by a polyether adhesive, see [0032], [0035], [0045] – (corresponds to an adhesive layer arranged on the accommodating region).
As to a member consisting of only one assembly, the assembly comprising a rubber attachment layer attached to the accommodating region 
As to the rubber attachment layer is based on at least one essentially unsaturated diene elastomer, at least one essentially saturated diene elastomer or a mixture thereof: The foamed structure is formed as an ethylene-propylene-diene terpolymers, which according to applicants specification, see [0054]-[0055], identifies as an “essentially saturated” diene elastomer suitable for use. Thus, the ethylene-propylene-diene terpolymer composition meets the claimed “rubber attachment layer is based on at least one essentially saturated diene elastomer”.
Agostini does not explicitly disclose the claimed axial distance and silanized polyether limitations.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire such that: Having a maximum axial width, the axial distance between the center of gravity of the member and the median plane of the tire is at least equal to 5% and at most equal to 25% of the maximum axial width of the 
Since, Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width and where its placement is disposed to equalize the load of the tire and maintain dynamic balance, see [0033].
And since Sakamoto discloses an adhering scheme where a device is adhered to the interior cavity of a tire. The device having a center of gravity C is disposed in an offset manner from the equatorial plane CL of the tire by a distance D being 0% - 40% of the tire maximum width W, see Fig. 2, [0059]. The device is further configured to have the device be attached to the radially interior surface of the crown, and under the broadest reasonable interpretation afforded the examiner, the device is disposed axially on the exterior side of the tire, as Sakamoto does not delineate the tire interior side from the tire exterior side when mounted. Moreover, Sakamoto discloses such a configuration provides a benefit of ensuring the device remains adhered during high speed running which repeatedly distorts the tire inner surface, see [0061].
And since Koch discloses a system for adhering a device to the interior cavity surface of a tire. And with guidance provided by the figures, the device is disposed such that its center of gravity is offset from the equatorial plane of the tire, see Fig. 5. And it is readily envisioned that disposing the polygonal shaped device to be offset from the equatorial place of the tire per 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire such that: The adhesive is based on a silanized polyether and is free of isocyanate. 
Since the general disclosure of “polyether” by Agostini would have been recognized as encompassing silanized polyether’s as they are consistent with known types of polyether’s that are used in adhesive compositions. And Masaoka discloses it is well-known to use silyl-terminated polyether’s as adhesives, because of the polymer’s good workability, high weatherability, good adhesion to various substrates, see (page 1 - Introduction) – (corresponds to a silanized polyether). And further adds it is well-known to use telechelic polymers with cross-linkable silane terminal groups as base polymers for elastic sealants and adhesives, the cross-linkable silane terminal groups to include alkoxy-silane groups – (corresponds to the silanized polyether is an alkoxysilane-functional telechelic polyether). It being noted, the prior art is based on a silanized polyether, while being free of isocyanate.
 Regarding claims 36-37, modified Agostini discloses the radially exterior tread comprises a set of circumferential grooves, and the center of .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1) or Koch et al. (US 5,971,046), as applied to claim 26 above, and further in view of Petrie (EM Petrie – 2010 – adhesives.org, https://www.adhesives.org/docs/default-document-library/hybrid_sealants_may2010-final-(1).pdf, accessed on 03/31/2020 – of record). 
While modified Agostini discloses the advantageous use of telechelic polyether’s; it does not explicitly disclose the adhesive element comprises methyldimethoxysilane or polyoxypropylene.
Petrie discloses a telechelic polyether (that is the polymer has ends where both ends have the same functionality), is prepared from a high molecular weight polypropylene oxide (synonym for polyoxypropylene) that is hydrosilylated to produce a polyether end-capped with methyldimethoxysilane groups, see page 3 – paragraph 2 – (corresponds to the alkoxysilane is a methyldimethoxysilane and the polyether is a polyoxypropylene), wherein their use provides low viscosity, low glass transition temperature, flexibility over a wide temperature range, and low color and odor, see page 3 – paragraph 4. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini be in the form of methyldimethoxysilane or polyoxypropylene as taught by Petrie to provide the fixing element with an adhesive having flexibility over a wide temperature range as taught by Petrie.
Claim 29-31 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1) or Koch et al. (US 5,971,046), as applied to claim 25 above, and further in view of Papakonstantopoulos et al. (US 2014/0261944 – of record).
Regarding claims 29-31, While modified Agostini disclose its inventive adhesive scheme is suitable for adhering electronic devices (construed as adherence of an electronic device as the member), see Agostini [0048]; it does not explicitly disclose the electronic device is provided in a casing formed of rubber.
Papakonstantopoulos teaches a rubber innerliner layer contains a rubber patch thereon which is integral with said rubber innerliner layer, wherein said rubber patch contains an elastomeric, stretchable rubber cavity to releasably receive and securely hold a rigid device – (construed as an electronic device) within its elastomeric cavity [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attaching electronic device of modified Agostini to be encased in a rubber casing, as taught by Papakonstantopoulos to releasably receive and securely hold the electronic device.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1) or Koch et al. (US 5,971,046), as applied to claim 25 above, and in the alternative, in view of Song  (US 2013/0048180 A1 – of record).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini have a thickness between 1 and 1.5 mm; as the general conditions of the claim are met and limiting the amount of adhesive would be achieved through routine experimentation. That is, limiting the thickness of the layer would advantageously reduce production costs, while allowing for use of sufficient material to create a strong bond. 
In the alternative, Song teaches a tire having a sound-absorbing material 3 that is adhered to the tire interior cavity by a sealant layer 2; whereby the sealant layer is configured to have a thickness of 1:1 to 1:3 or 1 mm to 1.5 mm, see [0017]-[0018]; which meets the claimed 1.0 – 1.5 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of modified Agostini to have a thickness of 1mm, as taught by Song to provide the tire with a commonly known adhesive layer thickness suitable for adhering sound-absorbing materials to tire interior cavities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-32, and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749